Judgment and order reversed on the law, without costs of this appeal to either party, and a declaratory judgment is directed to be entered, without costs, in accordance with the following memorandum: In our opinion the Special Term correctly held that the plaintiff is not authorized under the Banking Law to open an additional branch office in the city of Niagara Falls, New York, and that the defendant, as Superintendent of Banks of the State of New York, is not authorized to approve the application to open such additional branch office. Where, however, it is found that the complaint states a good cause of action for a declaratory judgment and the facts are not in dispute, a declaratory judgment should be pronounced upon the disputed question of law, even though such declaration is not in accord with the declaration asked for by the plaintiff. (Rockland Light and Power Go. v. City of Nero York, 289 N. Y. 45, 50-51; Strobe v. Netherland Go., Inc., 245 App. Div. 573, 576.) All concur. The judgment dismisses plaintiff’s complaint in an action for a declaratory judgment. The order grants defendant’s motion for judgment on the pleadings and dismisses plaintiff’s amended complaint.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ. [185 Misc. 622.]